—In an action to foreclose a mortgage, the defendant Anne Marie Auguste appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated June 15, 2000, which denied her motion, in effect, for leave to reargue a prior motion to vacate a judgment of the same court entered September 19, 1997, upon her default in appearing and answering.
Ordered that the appeal is dismissed, with costs.
The appellant’s motion, characterized as one for leave to renew and reargue, was not based upon new facts which were unavailable at the time of her original motion. Therefore, her motion was, in fact, a motion for leave to reargue, the denial of which is not appealable (see, Bossio v Fiorillo, 222 AD2d 476; *454Halliday v Halliday, 218 AD2d 729). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.